 



Exhibit 10.1

AGREEMENT

     This Agreement is made as of                                          by
and between HARRIS INTERACTIVE INC., a Delaware corporation with offices at 135
Corporate Woods, Rochester, New York 14623 (“Harris”) and
                                         (“Employee”).

     WHEREAS, Employee is employed by Harris in a senior managerial role, and
Harris desires to provide additional employment incentives to Employee,

     NOW THEREFORE, in consideration of the continued employment of Employee by
Harris, the mutual promises herein contained, and other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties agree as
follows:

     1. Definitions.

     (a) "Bonus” shall mean non-salary, discretionary cash compensation, whether
paid under a performance based bonus plan or otherwise.

     (b) "Cause” shall mean (i) refusal or substantial failure to perform (other
than due to physical or mental disability), or misconduct in the performance of,
the ordinary and customary duties of Employee as reasonably required by Harris
or a New Employer, provided that such refusal, failure, or misconduct has
continued after Harris or the New Employer has given Employee five business days
written notice of same, (ii) overt and willful disobedience of orders or
directives issued by the Board of Directors of Harris or the New Employer that
are within the reasonable scope of Employee’s duties to Harris or the New
Employer, (iii) conviction of or commission of any felony, whether or not
related to performance of duties under this Agreement, (iv) commission of any
other illegal act if committed in connection with the performance of duties for
Harris or the New Employer if such act could reasonably tend to bring Harris or
Employee into disrepute in the community, or (v) material violation of Harris’s
or the New Employer’s written rules, regulations or policies of general
application provided that such violation has continued after Harris or the New
Employer has given Employee five business days written notice of same.

     (c) A “Change of Control” shall be deemed to have occurred if:

     (i) the following individuals (Recommended Directors”) cease for any reason
to constitute a majority of the number of directors then serving as directors of
Harris: individuals who, on the date hereof, constitute the Board of Directors
of Harris and any new director (other than a director whose initial assumption
of office is in connection with the settlement of an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of directors of Harris) whose appointment or election by the
Board of Directors of Harris or nomination for election by Harris’s stockholders
was approved or recommended by a vote of at least a majority of the directors
then still in office who either were directors on the date hereof or whose

 



--------------------------------------------------------------------------------



 



appointment, election or nomination for election was previously so approved or
recommended;

     (ii) the stockholders of Harris approve a complete liquidation or
dissolution of Harris, except in connection with a recapitalization or other
transaction which does not otherwise constitute a Change of Control for purposes
of subsection (iii) or (iv) below;

     (iii) any consolidation or merger of Harris occurs; or

     (iv) any sale, lease, exchange or other transfer (in one transaction or a
series of related transactions) of assets accounting for fifty percent (50%) or
more of total assets or fifty percent (50%) or more of the total revenues of
Harris occurs;

other than, in case of either subsection (iii) or (iv), a transaction in which
immediately following such transaction, (x) more than fifty percent (50%) of the
combined voting power of the then outstanding voting securities of the surviving
entity in the case of a merger or consolidation or acquiring entity in the case
of a transfer (in each case, the “Surviving Entity”) entitled to vote generally
in the election of directors (or other determination of governing body) is then
beneficially owned (within the meaning of Rule 13d-3 under the Securities
Exchange Act of 1934) by all or substantially all of the individuals and
entities who were the owners of Harris common stock immediately prior to such
transaction in substantially the same proportion, as among themselves, as their
ownership of such common stock immediately prior to such transaction, or (y) a
majority of the directors (or other governing body) of the Surviving Entity
consists of Recommended Directors.

     (d) “Confidential Information” shall mean any and all information and
material proprietary to Harris or not generally known or available to the public
in which Harris has any interest or rights now or in the future, including
without limitation Harris’s business strategies, client lists, supplier lists,
partners, agreement terms, pricing, databases, products, designs, processes,
systems, methods; trade secrets, know-how, data, technical plans, drawings,
information, inventions, formulas, technology and anything else that might be
construed as proprietary or confidential in nature. Confidential Information
shall not include information and material (i) publicly available through no
action by Employee, (ii) released by Harris with a written waiver of
confidentiality, (iii) lawfully obtained from third parties, or (iv) previously
known or developed by third parties independently of Harris and Employee
provided that such knowledge or development can be independently substantiated.

     (e) "Good Reason” shall mean:

     (i) material breach of Harris’s or the New Employer’s obligations to
Employee, provided that Employee shall have given reasonably specific written
notice thereof to Harris and/or the New Employer, and Harris and/or the New
Employer shall have failed to remedy the circumstances within ten business days
thereafter;

     (ii) any decrease in Employee’s base salary as in effect immediately prior
to any Change of Control, or any material decrease in Employee’s benefits if
such

2



--------------------------------------------------------------------------------



 



modification is not of general applicability to other senior managerial
Employees of Harris or the New Employer;

     (iii) the relocation of Employee’s principal office to a location more than
thirty (30) miles from the location of his[her] office immediately prior to any
Change of Control; provided, however, that Employee’s principal office shall not
be deemed to be relocated by virtue of Employee being required to spend up to
ten working days per month on average in Harris’s or the New Employer’s, and
their affiliates’, other offices; or

     (iv) the failure of any New Employer or successor in interest of Harris to
be bound by the terms of this Agreement.

     (f) "New Employer” shall mean the new employer resulting from a Change of
Control.

     2. Compensation After Change of Control. If at any time within the first
year after a Change of Control Employee’s employment is terminated by Harris or
a New Employer other than for Cause, or Employee terminates his[her] employment
for Good Reason, Employee shall be entitled to receive the benefits provided in
this Section 2. No benefits shall be payable under this Section 2 under other
circumstances.

     For the one year period following the date of termination (the “Coverage
Period”), Harris or the New Employer shall pay to the Employee an aggregate
amount equal to (i) Employee’s base annual salary at the rate in effect
immediately before the effective date of the Change of Control, and (ii) the
average annual value of the Employee’s annual Bonus (with such average based on
Bonuses earned during the immediately preceding two full fiscal years). Payments
shall be made in bi-weekly installments, less standard deductions, in the same
manner and frequency as compensation payments were made prior to the Coverage
Period. If, however, termination is by Employee for Good Reason under subsection
(iv) of the definition thereof, the payment to Employee shall be made in a
single aggregate lump sum, rather than in installments.

     In addition to such compensation and during the same period Harris or the
New Employer shall provide, or cause to be provided, health insurance benefits
equivalent to those provided by Harris immediately prior to the Change of
Control, or to the extent that such benefits are not available under Harris’s or
the New Employer’s group plans, reimbursement to the Employee of an amount
equivalent to the cost paid by Harris for such benefits immediately prior to the
Change of Control. Harris or the New Employer also shall provide reimbursement
for reasonable (in the discretion of Harris or, if applicable, the New Employer)
and actual expenses incurred by Employee for six months of out-placement
services.

     Such payments shall be in addition to, and not in lieu of, payments
otherwise due under Harris and/or the New Employer’s employment policies.

     3. Confidentiality. During the course of his[her] employment, Employee may
have access to, develop, or otherwise be exposed to or aware of Confidential
Information. Employee acknowledges that the Confidential Information must be
kept strictly confidential. During and

3



--------------------------------------------------------------------------------



 



after termination of Employee’s employment by Harris Employee agrees: (a) to
take every reasonable precaution to safeguard and treat the Confidential
Information as confidential, (b) not to disclose the Confidential Information to
any third party except as part and in furtherance of the business of Harris, and
(c) not to disclose or use the Confidential Information in any manner that would
not be in furtherance of the interests of Harris.

     4. Non-Compete; Non-Solicitation. In consideration of, and as a condition
to the benefits afforded Employee under this Agreement and in consideration of
the other rights and privileges of Employee, Employee agrees that:



(a)   during the term of his[her] employment, Employee shall not, directly or
indirectly, including among others as a director, officer, employee, agent,
partner or equity owner (except as owner of less than 1% of the shares of the
publicly traded stock of a corporation) of any entity, compete in any manner
with Harris, or if applicable, the New Employer;   (b)   if at any time within
the first year after a Change of Control either (i) Employee voluntarily
terminates his[her] employment except for Good Reason or (ii) Employee is
terminated for Cause, then for a period of one year following the date of such
employment termination Employee shall not, directly or indirectly, including
among others as a director, officer, employee, agent, partner or equity owner
(except as owner of less than 1% of the shares of the publicly traded stock of a
corporation) of any entity, solicit or otherwise deal in any way with any of the
clients or customers of Harris, or if applicable New Employer, as of the time of
his[her] voluntary termination (including also and without limitation any client
to whom Harris, or after a Change of Control New Employer, has sold services or
products in the two years prior to termination and any prospective client or
customer for whom a bid or proposal has been prepared within the previous six
months) with respect to any services or products competitive with those of
Harris;   (c)   if at any time within the first year after a Change of Control
either (i) Employee’s employment is terminated by Harris or a New Employer other
than for Cause, or (ii) Employee terminates his[her] employment for Good Reason,
then during the Coverage Period Employee shall not, directly or indirectly,
including among others as a director, officer, employee, agent, partner or
equity owner (except as owner of less than 1% of the shares of the publicly
traded stock of a corporation) of any entity, solicit or otherwise deal in any
way with any of the clients or customers of Harris, or if applicable New
Employer, as of the time of his[her] voluntary termination (including also and
without limitation any client to whom Harris, or after a Change of Control New
Employer, has sold services or products in the two years prior to termination
and any prospective client or customer for whom a bid or proposal has been
prepared within the previous six months) with respect to any services or
products competitive with those of Harris;   (d)   if at any time within the
first year after a Change of Control either (i) Employee voluntarily terminates
his[her] employment except for Good Reason or (ii) Employee is terminated for
Cause, then for a period of two years following the date of such

4



--------------------------------------------------------------------------------



 



employment termination Employee shall not solicit for hire or hire, or in any
manner, whether directly or indirectly, be involved in, participate in, or
benefit from the solicitation for hire or hiring of, any employee of Harris or
any person who was employed by Harris within the six month period prior to such
solicitation or hire (including employees and previous employees of New Employer
who were employees of Harris immediately prior to the Change of Control); and



(e)   if at any time within the first year after a Change of Control either
(i) Employee’s employment is terminated by Harris or a New Employer other than
for Cause, or (ii) Employee terminates his[her] employment for Good Reason, then
during the Coverage Period and one-year period following the Coverage Period,
Employee shall not solicit for hire or hire, or in any manner, whether directly
or indirectly, be involved in, participate in, or benefit from the solicitation
for hire or hiring of, any employee of Harris or any person who was employed by
Harris within the six month period prior to such solicitation or hire (including
employees and previous employees of New Employer who were employees of Harris
immediately prior to the Change of Control).

Employee acknowledges that Harris’s legal remedies for a breach of this
provision shall be inadequate and that in addition to any other rights,
including among others the right to terminate further payments hereunder, Harris
shall be entitled to obtain injunctive relief to enforce this provision.

     5. Successors and Assigns. This Agreement shall inure to the benefit of,
and shall be binding upon, the respective heirs, legal representatives,
successors, and assigns of the parties hereto.

     6. Governing Law. This Agreement shall be construed under and governed by
the laws of the State of New York, without reference to principles of conflicts
of laws. The parties hereto consent to exclusive venue in the courts of the
State of New York sitting in Monroe County, or in the United States District
Court, Western District of New York.

     7. Entire Agreement/Waivers. This Agreement constitutes the entire
agreement of the parties with respect to the subject matter hereof and shall not
be modified or amended except in writing signed by both of the parties. No
waiver of any breach of this Agreement shall be a waiver of any preceding or
succeeding breach, and no waiver of any right under this Agreement shall be
construed as a waiver of any other right.

     8. Severability. If one or more of the provisions in this Agreement are
deemed unenforceable by law, then the remaining provisions will continue in full
force and effect.

     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
and delivered as of the date first above written.

[Signature Pages Follow]

5



--------------------------------------------------------------------------------



 



HARRIS INTERACTIVE INC.

By:                                         
Title:                                         

6



--------------------------------------------------------------------------------



 



                                        
     [Employee Name]

7